This appeal involves the legal relation to each other of successive liens on abutting property for street improvements in the city of Dunbar.
The trial court ruled that these liens should be given preference in the order of their dates. Appellants contend that they are of equal dignity and should be paid pari passu from the proceeds of the property. The charter of the city provides that liens on abutting property for street assessments "shall have priority over all other liens except taxes due the state, and shall be on a parity with taxes and assessments due the city. Such liens, as a class, are thus placed on a parity or equality with "taxes and assessments due the city." There is no provision in the charter, however, affecting their legal relation to each other. In Heller  Company v. Duncan, 110 W. Va. 628,159 S.E. 52, it was held that the rule according precedence to liens in order of time is, in *Page 476 
the absence of statutory change, applicable to successive liens of assessments for local improvements. We see no reason for reversing the rule adopted in that case.
The decree of the circuit court is therefore affirmed.
Affirmed.